A requirement for information under 37 CFR 1.105
	In response to this requirement, please provide answers to each of the following interrogatories eliciting factual information:
	1) Is the composition on page 4 of the clinical trial (NCT02200081) embraced by the pharmaceutical composition used in instant claim 16 because Dulbecco’s Phosphate-Buffered Saline (DPBS) on page 4 could read on the composition in the claim.  DPBS comprises PBS having a pH between 6 and 8 and comprises sodium chloride; potassium chloride, potassium dihydrogen phosphate and disodium hydrogen phosphate.
Even though the assignee (Mologen AG) in the clinical trial is different from the assignee (Gilead Sciences) in the instant application, the clinical trial lists several of the applicants.
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.

The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  



























DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.



Nucleotide and/or Amino Acid Sequence Disclosures
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.  See Figure 1.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).  See page 23.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
MPEP 2141 III. Rationales to support rejections under 35 U.S.C. 103 recites, “Prior art is not limited to the references being applied, but includes the understanding of one of ordinary skill in the art.”
MPEP 2141. FACTORS TO CONSIDER IN DETERMINING LEVEL OF ORDINARY SKILL 
The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) “type of problems encountered in the art;” (B) “prior art solutions to those problems;” (C) “rapidity with which innovations are made;” (D) “sophistication of the technology; and” (E) “educational level of active workers in the field. In a given case, every factor may not be present, and one or more factors may predominate.” In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 F.2d 955, 962, 1 USPQ2d 1196, 1201 (Fed. Cir. 1986); Environmental Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983). 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (US 20160108123) taken with Huang et al. (EBioMedicine 2, 2015, 1677-1685).
‘123 teaches using a TLR-9 agonist in a method to treat small cell lung cancer (SCLC) in a subject in need thereof (pages 14, 18, 21-22, 40-43, 62, and 76-78).  Rituximab can be used in a method to treat cancer in a subject (page 51).  Chronic obstructive pulmonary disease (COPD) can be treated with the method (page 95).
‘123 does not specifically teach treating SCLC in a subject in need thereof wherein the subject is diagnosed with COPD.
However, at the time of the effective filing date, a person of ordinary in the art would possess the knowledge that COPD can be associated with SCLC as exemplified by Huang et al.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of ‘123 taken with Huang et al. to use the method to treat the subject who is also diagnosed with COPD, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been 
Therefore, the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Jungnelius et al. (US 20090082295) taken with Huang et al (supra).
‘295 teaches using a TLR-9 agonist in a method to treat SCLC in a subject in need thereof (pages 1, 7-15, and 25-31).  Rituximab can be used with TLR-9 agonist in a method to treat cancer in a subject (page 25).
‘295 does not specifically teach treating SCLC in a subject in need thereof wherein the subject is diagnosed with COPD.
However, at the time of the effective filing date, a person of ordinary in the art would possess the knowledge that COPD can be associated with SCLC as exemplified by Huang et al.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of ‘295 taken with Huang et al. to use the method to treat the subject who is also diagnosed with COPD, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to study the treatment in an animal model of SCLC also having COPD since COPD can be associated with SCLC.  
Therefore, the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

NOTE: it is acknowledged that claim 1 was already rejected for item b) in the claim and the office could stop with that rejection.  However, to expedite prosecution of the instant claims, the following 103 rejection is provided to address item a) of claim 1.  After a search of the prior art and in view of the teaching in the instant disclosure, it appears that combining a) and b) in claim 1 would not be taught or made obvious by the prior art of record.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Jungnelius et al. (US 20090082295) taken with Joly-Battaglini et al (F1000 Research 5:38, pages 1-13, 2016) in further view of Hanten et al. (BMC Immunology 9: 39, pages 1-15, 2008).
 ‘295 teaches using a TLR-9 agonist in a method to treat SCLC in a subject in need thereof (pages 1, 7-15, and 25-31).  Rituximab can be used with TLR-9 agonist in a method to treat cancer in a subject (page 25).
‘295 does not specifically teach treating SCLC in a subject in need thereof wherein the subject has a ratio of activated B cells with respect to the total number of CD19+ cells of less than or equal to 20%.
However, at the time of the effective filing date, Rituximab depletes B cells in lung tumors and normal lung tissue (page 3 of Joly-Battaglini et al.).
In addition, at the time of the effective filing date, TLR9 agonist were known to activate B cells in a subject as taught by Hanten (pages 3 and 9-13).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of ‘295 taken with Joly-
Therefore, the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Randomized Study of Maintenance Therapy with MGN1702 in patients with SCLC, ClinicalTrials.gov Identifier: NCT02200081, retrieved on-line 3/1/22, Study details and Tabular view, pages 1-7, 2014) taken with Cold Spring Harbor Protocols (PBS, page 1, 2006, Cold Spring Harbor Laboratory Press, cshprotocols.cshlp.org, retrieved on the line 3/2/22)
The clinical study is directed to treating patients with SCLC with MGN1703 (also known as Lefitolimod).  MGN1703 is in a solution in Dulbecco’s Phosphate-Buffered Saline (DPBS), 2mL of 60 mg/4 mL (15 mg/mL) (page 4).
However, the pH level, concentration of salts and phosphates of the buffer were not disclosed in the clinical trial information.
NOTE: the instant disclosure does not appear to disclose that the amounts of the salts and phosphates are critical to practicing the claimed invention or provide an unexpected result.  MPEP 2144.05. II.A. recites:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
At the time of the effective filing date, DPBS comprises PBS having a pH between 6 and 8 and comprises sodium chloride; potassium chloride, potassium dihydrogen phosphate and disodium hydrogen phosphate.  See Cold Spring Harbor Protocols for PBS.  DPBS comprises PBS, which is a buffer known in the prior art and includes potassium chloride.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of NCT02200081 taken with Cold Spring Harbor Protocols, namely to arrive at the claimed invention.  Since the pH level, amounts of the composition and salts and phosphates in DPBS were known in the prior art, one of ordinary skill in the art would have been motivated to combine the teaching to choose from a finite number of predictable pharmaceutically acceptable salt and phosphate options of DPBS with a reasonable expectation of success of producing the composition including the pH level and concentration to optimize the composition in the method to treat SCLC.  
Therefore, the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.



Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 20210155933 and US 20210079403 (has a common inventor and appears to be filed after the effective filing date of the instant application) teach the composition comprising Lefitolimod in PBS, but do not teach using the composition to treat SCLC.
Thomas et al (Annals of Oncology 29: 2076-2084, 2018) is a post-filed publication discussing the clinical trial discussed in the 103 rejection for claim 16.


This Office action has an attached requirement for information under 37 CFR 1.105.  A complete reply to this Office action must include a complete reply to the attached requirement for information.  The time period for reply to the attached requirement coincides with the time period for reply to this Office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635